Conviction is for receiving stolen property, punishment sixty days in jail and fifty dollar fine.
Appellant was charged by complaint and information with receiving from Thomas Blakeway an "automobile wheel, complete with tire and tube" knowing the same to have been acquired by theft. The property was alleged to be the property of Arthur Brown.
The State used Blakeway as a witness. He testified that about December 15, 1941, he and his brother-in-law, Buster Hugo, stole six tires, wheels and tubes, and that witness sold them to appellant, telling him at the time they had been stolen, and that he would have to be careful. About February 2 or 3, 1942, an officer went with Brown and others to appellant's place of business and the officers told appellant they were looking for stolen tires and wanted to search his place. He consented, and gave the officer the key to a room which was filled with automobile wheels and some tires and tubes. Brown identified his wheel among those found in the room. Mr. Meachem also identified a wheel which had been stolen from him about the same *Page 528 
time Brown's wheel had been stolen. The State rested its case without further proof, whereupon, appellant's attorney by written motion requested the court to instruct a verdict of not guilty, one ground of which was that the State had "wholly failed to corroborate the testimony of the accomplice." The motion was overruled. It should have been sustained.
It is not an open question that when the State relies on the testimony of the thief in a prosecution for receiving the stolen property the thief must be corroborated both as to the theft and the receiving by accused from the thief, with knowledge that the property had been stolen.
We cite only Colley v. State, 140 Tex.Crim. R.,  143 S.W.2d 597; Wright v. State, 139 Tex.Crim. R.,139 S.W.2d 824; Clark v. State, 131 Tex.Crim. R., 95 S.W.2d 1309; Kosel v. State, 140 Tex.Crim. R., 144 S.W.2d 543. Many other cases will be found cited in those mentioned.
The judgment is reversed and the cause remanded.
                ON STATE'S MOTION FOR REHEARING.